     Case 3:20-cv-00863-W-AHG Document 26 Filed 11/17/20 PageID.242 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RACHEL HORTON,                               Case No.: 3:20-cv-863-W-AHG
12                                   Plaintiff,
                                                  ORDER GRANTING JOINT
13   v.                                           MOTION TO CONTINUE
                                                  DEADLINES TO RAISE
14   NATIONAL COMMERCIAL
                                                  DISCOVERY DISPUTES WITH THE
     SERVICES (doing business as NCS
15                                                COURT
     Legal Services) and EXPERIAN
16   INFORMATION SOLUTIONS, INC.,
                                                  [ECF No. 25]
17                                 Defendant.
18
19
20
21
22
23
24
           Before the Court is the parties’ joint motion to continue the deadlines to raise
25
     discovery disputes with the Court. ECF No. 25. Under the Court’s 45-Day Rule (see
26
     Chmb.R. at 2–3), the parties would have been required to bring any discovery dispute
27
28

                                             1
                                                                            3:20-cv-863-W-AHG
     Case 3:20-cv-00863-W-AHG Document 26 Filed 11/17/20 PageID.243 Page 2 of 3



 1   regarding Defendant Experian’s responses1 and Plaintiff’s responses2 to the Court’s
 2   attention by December 4 and December 11, respectively. ECF Nos. 25 at 2–3. The parties
 3   seek an order from the Court extending these deadlines by approximately one month. Id.
 4         Parties seeking to continue deadlines must demonstrate good cause. Chmb.R. at 2
 5   (stating that any request for continuance requires “[a] showing of good cause for the
 6   request”); see also FED. R. CIV. P. 6(b) (“When an act may or must be done within a
 7   specified time, the court may, for good cause, extend the time”). “Good cause” is a non-
 8   rigorous standard that has been construed broadly across procedural and statutory contexts.
 9   Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause
10   standard focuses on the diligence of the party seeking to amend the scheduling order and
11   the reasons for seeking modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d
12   604, 609 (9th Cir. 1992) (“[T]he focus of the inquiry is upon the moving party’s reasons
13   for seeking modification. . . . If that party was not diligent, the inquiry should end”).
14         Here, the parties have represented to the Court the that they have engaged in
15   comprehensive and ongoing meet and confer efforts regarding their respective responses,
16   and are in the process of providing supplemental responses. ECF No. 25 at 2–3. Hence, the
17   parties seek an order from the Court extending the deadline raise any disputes, to facilitate
18   a cooperative resolution. Id.
19         The Court appreciates that the parties have been working together to resolve their
20   disputes without Court intervention. The Court also appreciates the level of detail in the
21
22   1
       Defendant Experian’s responses at issue here regard Plaintiff’s first set of written
23   interrogatories to Defendant Experian, Plaintiff’s first set of requests for admissions to
24   Defendant Experian, and Plaintiff’s first set of requests for production to Defendant
     Experian, served on September 4, 2020, which Defendant Experian responded to on
25   October 22, 2020. ECF No. 25 at 2.
26   2
       Plaintiff’s responses at issue here regard Defendant Experian’s first set of written
27   interrogatories to Plaintiff, Defendant Experian’s first set of requests for admissions to
     Plaintiff, and Defendant Experian’s first set of requests for production to Plaintiff, served
28   on September 29, 2020, which Plaintiff responded to on October 29, 2020. Id. at 3.

                                                2
                                                                                   3:20-cv-863-W-AHG
     Case 3:20-cv-00863-W-AHG Document 26 Filed 11/17/20 PageID.244 Page 3 of 3



 1   parties’ joint motion and declaration, as well as their compliance with the Court’s chambers
 2   rules. The Court finds that the parties have demonstrated the diligence necessary to meet
 3   the good cause standard, and therefore GRANTS the motion. The parties must bring any
 4   discovery dispute regarding the discovery requests at issue here to the Court’s attention no
 5   later than January 6, 2020. All other case management dates remain in place.
 6
 7         IT IS SO ORDERED.
 8   Dated: November 17, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                                 3:20-cv-863-W-AHG
